Citation Nr: 9916370	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-33 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, dated in February 1997.  That decision denied the 
veteran's claims of entitlement to service connection for 
arthritis of the lumbar spine and for loss of teeth.  It also 
denied the veteran's claim to reopen the previously denied 
claim of entitlement to service connection for a stomach 
condition.  The veteran noted his disagreement with this 
decision generally, not specifying which issue he wished to 
appeal.

The RO appropriately addressed all three issues in a 
statement of the case issued in September 1997.  In his 
October 1997 substantive appeal the veteran noted that the 
benefits he sought were service connection for lumbar spine 
and denture plate.  He asserted that the RO had misconstrued 
his dental claim by styling it as a claim for service 
connection for the loss of teeth.

In a Supplemental Statement of the Case issued in May 1998 
the RO listed the issues as being the same as those noted in 
the statement of the case, but noted that the veteran had 
withdrawn the issue of service connection for loss of teeth 
in the October 1997 substantive appeal, and was instead 
making a new claim for repair of his dentures.  This claim 
was referred to the VA Medical Center (VAMC).  

In a supplemental statement of the case issued in October 
1998, the RO again listed the issues as being entitlement to 
service connection for a gastrointestinal disease or 
disorder, entitlement to service connection for a back 
disorder, and entitlement to service connection for 
impairment of the teeth.

In a VA Form 646, statement of accredited representation in 
appealed case, submitted to the RO in March 1999, the 
veteran's representative listed the issues as being those 
listed on October 1998, supplemental statement of the case.  
The representative noted, however, that the veteran had 
withdrawn his appeal as to the issue of entitlement to 
service connection for impairment of the teeth.  The 
representative asserted that the veteran had contended 
throughout the course of the claim that service connection 
was warranted for a gastrointestinal disease or disability.

In his brief on appeal submitted to the Board in April 1999, 
the veteran's representative listed the issues as being, 
"Did the Agency of Original Jurisdiction (AOJ) err in 
disallowance of service connection for a gastrointestinal and 
back disorders; as well as for upper dentures."

The Board agrees with the veteran's representative that the 
veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for the loss of or damage 
to the teeth.  38 C.F.R. § 20.204 (1998).  The issue of 
entitlement to repair of upper dentures has not been 
adjudicated by the VA medical center, that issue is referred 
to that organization for appropriate action.  

The March 1999 statement from the veteran's representative 
could be deemed as a substantive appeal as to the issue of 
entitlement to service connection for a gastrointestinal 
disease or disorder.  38 C.F.R. §§ 20.300, 20.301 (1998).  
However, it does not appear that the substantive appeal was 
timely filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302 (1998).  The Board cannot sua sponte 
decide whether the substantive appeal was timely filed.  
Marsh v. West, 11 Vet. App. 468, 470-72 (1998); 38 C.F.R. 
§ 20.201(c) (1998).  Therefore, as will be discussed in the 
Remand section of this decision, that question must be 
returned to the RO for further consideration.


FINDING OF FACT

There is no competent evidence of a nexus between current 
findings of a back disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

The Board notes that review of the veteran's service 
personnel records shows that he received the Combat 
Infantryman's Badge (CIB) and was noted to have "carried 
secret messages by jeep through line of fire."  Receipt of a 
CIB is proof that the veteran engaged in combat with the 
enemy. As held in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996), there are three sequential determinations that must be 
made when a combat veteran seeks to show service incurrence 
using section 1154(b).  See also 38 C.F.R. § 3.304(d).  
First, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service" (even though there is no official 
record of such incurrence or aggravation in service).  If 
these first two inquires are satisfied, then the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service[]connection" unless the Secretary rebuts service 
connection by "clear and convincing evidence to the 
contrary".  

However, Collette did not obviate the current disability and 
medical nexus requirements for setting forth a well-grounded 
claim; rather, the first sentence of section 1154(b) relates 
only to incurrence-that is, "what happened [in service]".  
Although evidence of service incurrence is usually shown by 
reference to a veteran's service medical records, section 
1154(b) relaxes the evidentiary requirements for adjudication 
of certain combat-related VA-disability-compensation claims.  
Further, because section 1154(b) does not obviate the other 
two well-groundedness elements, a combat veteran who uses lay 
testimony to show incurrence or aggravation must nevertheless 
generally proffer medical evidence to establish a current 
disability and its nexus to service because "lay persons are 
not competent to offer medical opinions".  Arms v. West, 12 
Vet. App. 188, 192 (1999).

Because there is a presumption of credibility as to all 
evidence submitted for purposes of rendering a claim well 
grounded, regardless of whether the veteran engaged in 
combat, application of 38 U.S.C.A. § 1154(b) to the question 
of well groundedness has been described as "largely 
superfluous."  Arms v. West.

Evidence

Review of the veteran's entrance examination reveals no 
notation of any abnormality of the back.

In February 1945, the veteran complained of intermittent dull 
low back pain since November 1944.  The pain was worse at 
night, and he had to frequently change position.  Riding also 
made the pain worse.  He had reportedly had a similar attack 
in 1943 when he lifted a 280 lb. weight.  He had recovered 
after two weeks.  There was no muscle spasm of the back.  
There was limitation of forward bending and hyperextension 
with pain in the low back.  There was more pain in the low 
back while the veteran was sitting, when he flexed, and when 
he extended his back.  There was tenderness to palpation.  
There was little if any limitation on straight leg raising 
test.  The doctor noted that the finding did not follow any 
definite picture.  An X-ray examination of the lumbar and 
sacral spine appeared to be normal.  Overlying the right 
sacrum was a cylindrical area of calcification measuring 
about 2 x zero.4 cm.  Stereoscopic films showed this to lie 
anterior to the sacrum and to be consistent with a calcified 
blood vessel.  X-ray examination of the chest revealed no 
evidence of disease.  

Later in February 1945 the veteran was diagnosed with 
neurosis, mixed type, mild, manifested by lower abdominal 
pain, vomiting, backache, coughing, insomnia, and 
fatigability, of undetermined cause.  The veteran was noted 
to have been hospitalized since November 1994 for pains in 
the lower abdomen, occasional vomiting, backache, headache, 
coughing trouble sleeping, and fatigability.  The veteran 
reported that he had not been excessively apprehensive or 
tense.  Examination revealed somatic complaints and 
preoccupation, psychosomatic conversions, anxiousness, and 
excessive fatigability.  The veteran was returned to duty at 
the end of February, still making the same complaints. 

Review of the veteran's separation examination in December 
1945 reveals no pertinent abnormalities.  The veteran was not 
noted to have any musculoskeletal defects.

In August 1948, the veteran was granted service connection 
for neurosis, mixed type, manifested by lower abdominal pain, 
vomiting, backache, coughing, insomnia, and fatigability.  A 
noncompensable rating was assigned.  

The veteran was hospitalized for a kidney stone in December 
1957.  No back symptomatology was noted.

The veteran was hospitalized at VA in September 1967 for a 
right inguinal hernia.  No back symptomatology was noted.  
Later that month he was also treated for pericarditis, again 
without notation of symptomatology of the back.

In September 1992 the veteran was admitted to a private 
hospital complaining of difficulty breathing, and inability 
to move without pain.  The veteran was noted to have a great 
deal of pain in the back.  He was also noted to have a 
history of prostate cancer and cancer of the parotid gland in 
1976.  He was also noted to have "a great deal" of 
arthritis.  The veteran underwent a bone scan in connection 
with treatment for prostate cancer.  A pattern of increased 
radioactivity in the lumbar and thoracic spine that was 
suspicious for prostatic cancer was revealed.  But it could 
also have represented osteoporotic collapse of approximately 
three vertebrae.  There was also old arthritic activity of 
the cervical spine and a new compression fracture of T6.

The veteran underwent further treatment for adenocarcinoma of 
the prostate and kidney stones in the early 1990's.  In May 
1993, X-ray examination of the veteran's back revealed an old 
compression fracture of T6, which was mild, and an inferior 
end plate of T8 compression fracture which was mild.

Another bone scan was performed in June 1994.  At that time 
the increased activity in T6, L1-2 and 5 had resolved.  This 
was noted to be in keeping with resolved micro-fractures of 
osteoporosis.  There was a new onset of increased activity in 
the body of T10, probably related to micro-fractures from 
osteoporosis at that level rather than metastatic tumor 
disease.

In September 1994, an X-ray examination revealed a normal 
abdomen except for some degenerative changes of the lumbar 
spine.

VA records dated in November 1996, reveal that the veteran 
had degenerative joint disease of the lumbar spine.  He was 
noted to wear a back brace.  An X-ray examination at that 
time revealed minimal hypertrophic changes of the lumbar 
spine.  The visualized vertebral bodies failed to disclose 
any evidence of abnormalities or deformity.  There was no 
evidence of malalignment.  The intervertebral disc spaces 
were well maintained.  Minimal hypertrophic degenerative 
changes were noted.  There was evidence of marked narrowing 
and "vacuum phenomenon" at the level of L5-S1 that might 
represent evidence of chronic discogenic disease.  "The same 
level revealed central posterior laminectomy probably of 
longstanding."

The veteran submitted a statement in October 1997.  He 
reported that during World War II he was a motorized 
messenger, and had to carry secret and confidential messages 
from the frontlines to headquarters in a jeep.  The roads he 
drove over were rough and shell pocked.  He would drive at 
speeds of 30 to 45 mph.  He reported that the seat in the 
jeep was not made for comfort or support and bouncing over 
the rough roads at breakneck speeds, staying one step ahead 
of the mortar fired at him, caused battering of the lumbar 
spine.  He believed that was a direct cause of the arthritis 
in that region.

The veteran was examined for mental disorders by VA in March 
1998.  He reiterated his opinion as to the source of his 
lumbar spine arthritis. 

Analysis

As noted above, review of the veteran's service records 
indicates that he did engage in combat with the enemy.  For 
the purposes of examining his claim of entitlement to service 
connection for a back disorder, it is presumed that he did in 
fact drive rapidly over poor road conditions.  Further, the 
service medical records show that he was treated for back 
complaints in service.  The second prong of a well-grounded 
claim, in service disease or injury, is therefore satisfied.

There is also competent evidence of a current disability, in 
the form of private and VA X-ray findings of degenerative 
changes in the lumbar spine.  The first prong of the test for 
well groundedness is, therefore, also satisfied.

However, the veteran still must proffer competent evidence to 
establish a nexus between the current disability and service.  
Arms, at 192.  Review of the record does not reveal any 
competent medical opinion linking the back disorder to the 
veteran's period service or any injury during that period of 
time.

The Board notes that the veteran was originally service-
connected for neurosis, mixed type, manifested by lower 
abdominal pain, vomiting, backache, coughing, insomnia, and 
fatigability.  The veteran's representative has pointed out 
that service connection was never severed, and argues that 
the veteran is therefore entitled to have his current back 
disability evaluated as service connected.  See Baughman v. 
Derwinski, 1 Vet. App. 563 (1991).  However, the rating 
decision only recognized backache as a manifestation of the 
veteran's neurosis, there is nothing in the rating decision 
to suggest that it granted service connection for an 
underlying back disorder.

The 1948 rating decision does provide that the veteran is 
entitled to compensation for backache attributable to his 
service-connected psychiatric disability.  The issue of the 
appropriate evaluation for the veteran's psychiatric 
disability is not, however, currently before the Board.

the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit, 5 Vet. App. at 
93; 38 C.F.R. § 3.159(a).

The appellant's representative contends that, regardless of 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which a well-grounded claim has not 
been submitted.  Veterans Benefits Administration Manual M21- 
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1998).  The representative further contends that the 
M21-1 provisions indicate that the claim must be fully 
developed prior to determining whether the claim is well 
grounded, and requests that the claim be remanded in order to 
fulfill this duty to assist.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is not well- 
grounded.  The veteran's representative has asserted that the 
Board cannot rely on the Court's decision in Meyer, because 
the Court relied on a flawed definition of the term "well 
grounded."  However, as has just been noted, the Board does 
not have the option of ignoring decisions of the Court.  

Further, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist a 
claimant in the absence of a well-grounded claim.  The Board 
is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Schroeder v. West, 97-131 (Feb 8, 1999) (per curium) (en 
banc); Bernard v Brown, 4 Vet. App. 384, 394 (1993).  The 
Board has determined, therefore, that, in the absence of a 
well-grounded claim, VA has no duty to assist the appellant 
in developing his case.

In the absence of competent evidence of a nexus between a 
current back disorder and service, the claim is not well 
grounded and must be denied.  



ORDER

The claim of service connection for a back disorder is 
denied.


REMAND

As noted in the Introduction to this decision, the veteran's 
representative has submitted written argument that could be 
construed as a substantive appeal as to the issue of 
entitlement to service connection for a gastrointestinal 
disease or disorder; however, the substantive appeal does not 
appear to be timely.  The Board cannot sua sponte consider 
the timeliness of the veteran's substantive appeal.  In order 
to afford the veteran due process, this case is remanded for 
the following:

The RO should determine whether the 
veteran has submitted a timely 
substantive appeal as to the issue of 
entitlement to service connection for a 
gastrointestinal disability.  If the 
decision is adverse to the veteran he 
should be informed of the steps necessary 
to perfect an appeal as to the timeliness 
of his substantive appeal.


Thereafter, the case should be returned to the Board, if in 
order for consideration of those issues for which a timely 
notice of disagreement and substantive appeal have been 
submitted.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran and his 
representative have the right to submit additional evidence 
and argument while this case is in remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

